UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period:	May 1, 2016 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Core Fund Semiannual report 10 | 31 | 16 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 7 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Trustee approval of management contract 13 Financial statements 17 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees December 12, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 7–8 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/16. See above and pages 7–8 for additional fund performance information. Index descriptions can be found on page 11. 2 Multi-Cap Core Fund Jerry has an M.B.A. from the Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. Jerry, how would you describe conditions for stock market investors during the six - month reporting period? The period began in May2016, a relatively calm month for the U.S. stock market, which had been advancing for several months after a rocky start to the year. In late June, however, market volatility returned with a vengeance, largely in response to Brexit — the decision by United Kingdom voters to leave the European Union. U.S. stock prices plummeted more than 5% in the two days after the vote, followed by a dramatic three-day recovery. Conditions were calmer than I had expected over the summer months. Many investors, myself included, had been preparing for an extended period of volatility following the Brexit referendum outcome. As it turned out, the U.S. stock market staged yet another advance, with major indexes reaching new record highs. Surprisingly, macroeconomic concerns did not appear to have a meaningful impact on investor sentiment in U.S. markets. Stock market performance was weaker in the final two months of the period, as uncertainty Multi-Cap Core Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 10/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 4 Multi-Cap Core Fund surrounding the November presidential election and the likelihood of a Federal Reserve interest-rate hike by year-end weighed on investor sentiment. How did the fund perform for the period? I am pleased to report that the fund delivered a return of 5.77%, outperforming its benchmark, the Russell 3000 Index, which returned 4.18%, and the average return of 2.95% for funds in its Lipper peer group, Multi-Cap Core Funds. Could you provide examples of stocks or strategies that helped fund performance for the period? The top contributor for the period was the fund’s investment in Computer Sciences, a global provider of information technology [IT] services. A key factor in its stock price advance was the announcement that Computer Sciences would be merging with the IT services businesses of Hewlett-Packard Enterprise. We believe this is a positive development that provides Computer Sciences with the scale it needs to compete and succeed in the IT sector. Another performance highlight was the fund’s position in Microsoft. The technology company’s stock was lifted by better-than-expected earnings, and in late October, its share price reached an all-time high, due in large part to the success of Microsoft’s relatively new cloud computing business. Other notable contributors for the period were NVIDIA and Tactile Systems Technology, both of which were sold during the period. NVIDIA is a “visual computing” company that offers specialized platforms for a number of markets, including gaming and automotive businesses. Tactile Systems Technology, a medical technology company, develops devices for the treatment of chronic diseases at home. What are some holdings that detracted from performance relative to the benchmark? The top detractor for the period was the fund’s investment in Scorpio Tankers, whose ships distribute gasoline, heating oil, and fuel oil from refineries to end users. The stock struggled as investors worried about volatile energy prices and capacity expansion. Jazz Pharmaceuticals was another holding that dampened fund performance for the period. The stock of this company, which specializes in treatments for cancers and sleep disorders, declined mainly due to pre-election rhetoric that focused on drug pricing. As the U.S. presidential election approached, renewed media attention on escalating costs of prescription drugs created headwinds for the entire pharmaceutical industry. Also in the pharmaceutical industry, Gilead Sciences was a disappointment during the reporting period. A biopharmaceutical company, Gilead has had great success with Sovaldi and Harvoni, its two hepatitis C drugs. Despite Gilead’s strong earnings, however, investors became concerned about pressure to lower the cost of the drugs due to competition from other companies launching hepatitis C treatments. What challenges have you faced in positioning the portfolio in 2016? Prior to this strong reporting period, the fund was challenged by the outperformance of stocks in sectors that I was generally avoiding. Amid macroeconomic uncertainties, particularly in the early part of 2016, investors favored stocks of companies with the greatest earnings stability. In addition, as interest rates remained at extremely low levels, investors sought the income potential of dividend-paying stocks. As a result, stock prices surged in traditionally defensive sectors such as utilities, telecommunication services, and consumer staples. In my view, these stocks had become much too Multi-Cap Core Fund5 expensive relative to company fundamentals and their long-term growth potential. What is your outlook for the stock market and portfolio positioning for the coming months? The period came to a close just before the U.S. presidential election, the outcome of which surprised most market observers — in terms of both the Trump victory and the advance for U.S. stocks in the weeks that followed. Looking ahead, my positioning of the portfolio has not changed, as I remain focused on areas of the market that I believe are poised for improvement. This includes cyclical stocks, such as those of large U.S. banks, whose valuations remain too attractive to ignore, in my view. From a broader macroeconomic perspective, my outlook is constructive as we see continued improvement in the U.S. economy, including lower unemployment, home price appreciation, stronger consumer confidence, and an upward trend in wage inflation. Thank you, Jerry, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 6Multi-Cap Core Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/16 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (9/24/10) Before sales charge 124.44% 14.17% 92.21% 13.96% 23.17% 7.19% 2.29% 5.77% After sales charge 111.54 13.06 81.16 12.62 16.09 5.10 –3.59 –0.32 Class B (9/24/10) Before CDSC 114.35­ 13.31 85.13 13.11 20.42 6.39 1.47 5.28 After CDSC 114.35­ 13.31 83.13 12.86 17.42 5.50 –3.53 0.28 Class C (9/24/10) Before CDSC 114.49­ 13.32 85.12 13.11 20.38 6.38 1.55 5.36 After CDSC 114.49­ 13.32 85.12 13.11 20.38 6.38 0.55 4.36 Class M (9/24/10) Before sales charge 117.67­ 13.59 87.41 13.39 21.32 6.65 1.74 5.47 After sales charge 110.05­ 12.93 80.85 12.58 17.07 5.39 –1.82 1.78 Class R (9/24/10) Net asset value 121.02­ 13.88 89.71 13.66 22.20 6.91 2.01 5.54 Class Y (9/24/10) Net asset value 127.81­ 14.45 94.50 14.23 24.05 7.45 2.52 5.86 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Multi-Cap Core Fund7 Comparative index returns For periods ended 10/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Russell 3000 Index 109.06% 12.85% 87.13% 13.35% 26.43% 8.13% 4.24% 4.18% Lipper Multi-Cap Core Funds category average * 89.11­ 10.93 73.20 11.54 18.86 5.88 1.54 2.95 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, and life-of-fund periods ended 10/31/16, there were 753, 734, 642, 564, and 527 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 10/31/16 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/16 $16.65 $17.67 $16.28 $16.23 $16.46 $17.06 $16.61 $16.71 10/31/16 17.61 18.68 17.14 17.10 17.36 17.99 17.53 17.69 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (9/24/10) Before sales charge 126.48% 14.55% 118.73% 16.94% 30.04% 9.15% 10.46% 6.92% After sales charge 113.46­ 13.43 106.15 15.57 22.57 7.02 4.11 0.77 Class B (9/24/10) Before CDSC 116.60­ 13.71 110.76 16.08 27.22 8.36 9.63 6.58 After CDSC 116.60­ 13.71 108.76 15.86 24.22 7.50 4.63 1.58 Class C (9/24/10) Before CDSC 116.62­ 13.71 110.61 16.06 27.21 8.35 9.61 6.54 After CDSC 116.62­ 13.71 110.61 16.06 27.21 8.35 8.61 5.54 Class M (9/24/10) Before sales charge 119.80­ 13.99 113.32 16.36 28.13 8.61 9.92 6.63 After sales charge 112.11­ 13.31 105.86 15.54 23.65 7.33 6.07 2.90 Class R (9/24/10) Net asset value 123.16­ 14.27 116.06 16.66 29.10 8.89 10.18 6.76 Class Y (9/24/10) Net asset value 130.00­ 14.85 121.59 17.25 31.11 9.45 10.73 7.07 See the discussion following the fund performance table on page 7 for information about the calculation of fund performance. 8 Multi-Cap Core Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/16 * 1.04% 1.79% 1.79% 1.54% 1.29% 0.79% Annualized expense ratio for the six-month period ended 10/31/16 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 5/1/16 to 10/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.55 $9.42 $9.42 $8.13 $6.84 $4.25 Ending value (after expenses) $1,057.10 $1,052.80 $1,053.60 $1,054.70 $1,055.40 $1,058.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Multi-Cap Core Fund 9 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 10/31/16, use the following calculation method. To find the value of your investment on 5/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.45 $9.25 $9.25 $7.98 $6.72 $4.18 Ending value (after expenses) $1,019.81 $1,016.03 $1,016.03 $1,017.29 $1,018.55 $1,021.07 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 10Multi-Cap Core Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell® is a trademark of Frank Russell Company. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Multi-Cap Core Fund11 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2016, Putnam employees had approximately $492,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12 Multi-Cap Core Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny Multi-Cap Core Fund 13 in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least August 30, 2017 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends 14 Multi-Cap Core Fund in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, Multi-Cap Core Fund15 comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Multi-Cap Core Funds) for the one-year, three-­year and five-year periods ended December 31, 2015 (the first quartile representing the best-­performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 1st Five-year period 1st For the five-year period ended December 31, 2015, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-­year and five-year periods ended December 31, 2015, there were 734, 654 and 574 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-­driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 16 Multi-Cap Core Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Multi-Cap Core Fund 17 The fund’s portfolio 10/31/16 (Unaudited) COMMON STOCKS (98.3%) * Shares Value Aerospace and defense (3.4%) Boeing Co. (The) 8,954 $1,275,318 General Dynamics Corp. 8,419 1,269,080 L-3 Communications Holdings, Inc. 16,050 2,197,887 Northrop Grumman Corp. 23,339 5,344,631 Raytheon Co. 16,848 2,301,605 TransDigm Group, Inc. † S 7,230 1,969,886 Air freight and logistics (0.4%) United Parcel Service, Inc. Class B 13,675 1,473,618 Airlines (2.4%) Air Canada (Canada) † 90,395 852,529 American Airlines Group, Inc. 53,115 2,156,469 Delta Air Lines, Inc. 57,854 2,416,562 Southwest Airlines Co. 56,544 2,264,587 United Continental Holdings, Inc. † 37,352 2,100,303 Auto components (0.5%) Adient PLC (Ireland) † 3,049 138,760 Lear Corp. 14,494 1,779,573 Automobiles (0.5%) General Motors Co. 69,917 2,209,377 Banks (8.4%) Bank of America Corp. 564,577 9,315,521 Citigroup, Inc. 145,675 7,159,926 JPMorgan Chase & Co. 185,424 12,842,466 Regions Financial Corp. 191,715 2,053,268 Wells Fargo & Co. 83,376 3,836,130 Beverages (2.7%) Coca-Cola Co. (The) 33,807 1,433,417 Dr. Pepper Snapple Group, Inc. 23,995 2,106,521 Molson Coors Brewing Co. Class B 21,642 2,246,656 PepsiCo, Inc. 49,652 5,322,694 Biotechnology (3.2%) Amgen, Inc. 38,428 5,424,496 ARIAD Pharmaceuticals, Inc. † S 48,397 422,022 Biogen, Inc. † 4,307 1,206,735 Gilead Sciences, Inc. 68,890 5,072,371 United Therapeutics Corp. † S 10,049 1,206,583 Building products (0.3%) Johnson Controls International PLC 30,499 1,229,720 18 Multi-Cap Core Fund COMMON STOCKS (98.3%) * cont . Shares Value Capital markets (3.2%) Ameriprise Financial, Inc. 12,352 $1,091,793 Goldman Sachs Group, Inc. (The) 25,057 4,466,160 KKR & Co. LP 128,528 1,823,812 Morgan Stanley 126,118 4,233,781 State Street Corp. 24,494 1,719,724 Chemicals (1.5%) Dow Chemical Co. (The) S 42,430 2,283,158 LyondellBasell Industries NV Class A 21,220 1,688,051 Monsanto Co. 13,736 1,384,177 Sociedad Quimica y Minera de Chile SA ADR (Chile) 31,911 933,716 Commercial services and supplies (0.8%) Deluxe Corp. 27,964 1,711,397 Waste Connections, Inc. (Canada) 19,845 1,492,542 Communications equipment (1.4%) Cisco Systems, Inc. 188,358 5,778,823 Construction materials (0.3%) Forterra, Inc. † S 74,749 1,285,683 Consumer finance (2.2%) Capital One Financial Corp. 49,031 3,630,255 Discover Financial Services 50,200 2,827,766 Synchrony Financial 98,224 2,808,224 Containers and packaging (0.1%) Graphic Packaging Holding Co. 33,712 421,400 Diversified financial services (0.9%) Capitol Acquisition Corp. III (Units) † 52,011 527,912 Easterly Acquisition Corp. (Units) † 192,680 1,984,604 Pace Holdings Corp. (Units) † 103,001 1,070,180 Diversified telecommunication services (0.8%) AT&T, Inc. 44,812 1,648,633 Verizon Communications, Inc. 31,362 1,508,512 Electric utilities (1.3%) Entergy Corp. 26,281 1,936,384 Exelon Corp. 75,303 2,565,573 FirstEnergy Corp. 31,364 1,075,472 Electrical equipment (0.4%) AZZ, Inc. 11,677 621,800 Emerson Electric Co. 23,655 1,198,835 Multi-Cap Core Fund 19 COMMON STOCKS (98.3%) * cont . Shares Value Energy equipment and services (1.3%) Baker Hughes, Inc. 47,468 $2,629,727 Nabors Industries, Ltd. 125,595 1,494,581 Schlumberger, Ltd. 18,089 1,415,102 Equity real estate investment trusts (REITs) (1.2%) Armada Hoffler Properties, Inc. 217,631 2,922,784 Easterly Government Properties, Inc. 118,807 2,253,769 Food and staples retail (3.0%) CVS Health Corp. 29,341 2,467,578 Wal-Mart Stores, Inc. 92,597 6,483,642 Walgreens Boots Alliance, Inc. 41,199 3,408,393 Food products (1.4%) JM Smucker Co. (The) 23,715 3,114,017 Kraft Heinz Co. (The) 31,102 2,766,523 Gas utilities (0.8%) UGI Corp. 73,376 3,396,575 Health-care equipment and supplies (2.0%) Baxter International, Inc. 61,445 2,924,168 Becton Dickinson and Co. 14,678 2,464,583 Danaher Corp. 29,078 2,284,077 Innocoll Holdings PLC (Ireland) † 145,906 709,103 Health-care providers and services (2.9%) Aetna, Inc. 19,123 2,052,854 AmerisourceBergen Corp. 17,331 1,218,716 AmSurg Corp. † S 22,897 1,368,096 Cardinal Health, Inc. 15,564 1,069,091 Express Scripts Holding Co. † 10,660 718,484 HCA Holdings, Inc. † 38,610 2,954,823 McKesson Corp. 10,879 1,383,482 Surgery Partners, Inc. † 88,920 1,431,612 Hotels, restaurants, and leisure (2.6%) Del Taco Restaurants, Inc. † S 165,868 2,224,290 McDonald’s Corp. 26,732 3,009,221 Penn National Gaming, Inc. † 168,879 2,183,605 Wyndham Worldwide Corp. 29,101 1,916,010 Yum! Brands, Inc. 19,706 1,700,234 Household durables (0.6%) New Home Co., Inc. (The) † S 161,659 1,619,823 UCP, Inc. Class A † 93,906 854,545 20Multi-Cap Core Fund COMMON STOCKS (98.3%) * cont . Shares Value Household products (0.4%) Procter & Gamble Co. (The) 21,026 $1,825,057 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 119,148 1,266,543 Industrial conglomerates (0.4%) Honeywell International, Inc. 14,525 1,593,102 Insurance (3.6%) Admiral Group PLC (United Kingdom) 23,305 546,831 American International Group, Inc. 118,564 7,315,399 Assured Guaranty, Ltd. 60,008 1,793,639 Hartford Financial Services Group, Inc. (The) 53,522 2,360,855 Lincoln National Corp. 32,696 1,605,047 Travelers Cos., Inc. (The) 11,005 1,190,521 Internet and direct marketing retail (1.1%) Amazon.com, Inc. † 5,794 4,576,217 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 2 2 Global Fashion Holding SA (acquired 8/2/13, cost $43,883) (Private) (Brazil) † ∆∆ F 1,036 7,325 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 Internet software and services (4.1%) Alphabet, Inc. Class A † 8,870 7,183,813 Alphabet, Inc. Class C † 7,156 5,614,168 Facebook, Inc. Class A † 27,057 3,544,196 Instructure, Inc. † 32,604 829,772 IT Services (2.8%) Computer Sciences Corp. 52,013 2,832,108 IBM Corp. 44,195 6,792,330 Xerox Corp. 193,296 1,888,502 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 31,211 1,359,863 Machinery (1.0%) Deere & Co. S 36,897 3,258,005 Parker Hannifin Corp. 8,372 1,027,663 Media (2.4%) Charter Communications, Inc. Class A † 3,854 963,076 Comcast Corp. Class A 32,144 1,987,142 DISH Network Corp. Class A † 20,625 1,207,800 Liberty SiriusXM Group Class A † 12,822 426,588 Multi-Cap Core Fund 21 COMMON STOCKS (98.3%) * cont . Shares Value Media cont . Live Nation Entertainment, Inc. † 79,208 $2,191,685 Time Warner, Inc. 37,013 3,293,787 Metals and mining (1.0%) ArcelorMittal ADR (France) † S 245,265 1,650,633 Nucor Corp. 46,807 2,286,522 Mortgage real estate investment trusts (REITs) (0.2%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. S 35,582 813,405 Multiline retail (1.4%) Dollar General Corp. 35,080 2,423,677 Macy’s, Inc. 23,514 858,026 Target Corp. 35,446 2,436,204 Oil, gas, and consumable fuels (4.9%) Centennial Resource Development, Inc./DE Class A † 105,575 1,567,789 Cheniere Energy, Inc. † 11,581 436,604 ConocoPhillips 26,481 1,150,599 Enterprise Products Partners LP 78,997 1,993,884 Exxon Mobil Corp. 79,067 6,587,862 Gulfport Energy Corp. † 37,322 899,833 Pioneer Natural Resources Co. 8,887 1,590,951 Plains GP Holdings LP Class A 75,571 949,172 Scorpio Tankers, Inc. 695,500 2,663,765 Valero Energy Corp. 45,560 2,698,974 Paper and forest products (0.2%) KapStone Paper and Packaging Corp. 56,493 1,024,783 Personal products (0.9%) Coty, Inc. Class A † 86,757 1,994,543 Edgewell Personal Care Co. † 22,035 1,661,439 Pharmaceuticals (4.6%) Cardiome Pharma Corp. (Canada) † 114,245 315,316 Jazz Pharmaceuticals PLC † 16,882 1,848,073 Johnson & Johnson 45,261 5,249,823 Mallinckrodt PLC † 8,898 527,295 Merck & Co., Inc. 53,319 3,130,892 Mylan NV † 39,091 1,426,822 Pfizer, Inc. 212,391 6,734,919 Real estate management and development (0.5%) CBRE Group, Inc. Class A † 47,175 1,215,228 Kennedy-Wilson Holdings, Inc. 49,156 1,012,614 22 Multi-Cap Core Fund COMMON STOCKS (98.3%) * cont . Shares Value Road and rail (0.7%) Union Pacific Corp. 35,282 $3,111,167 Semiconductors and semiconductor equipment (3.6%) Applied Materials, Inc. 36,710 1,067,527 Intel Corp. 122,694 4,278,340 Lam Research Corp. S 26,630 2,579,382 Micron Technology, Inc. † 143,525 2,462,889 QUALCOMM, Inc. 38,327 2,633,831 Texas Instruments, Inc. 29,504 2,090,358 Software (4.6%) Dell Technologies, Inc. — VMware, Inc. Class V † 17,770 872,329 Electronic Arts, Inc. † 19,422 1,525,015 Microsoft Corp. 238,463 14,288,703 Oracle Corp. 56,114 2,155,900 TubeMogul, Inc. † S 75,703 552,632 Specialty retail (3.5%) American Eagle Outfitters, Inc. 116,886 1,991,737 Best Buy Co., Inc. 49,660 1,932,271 Conn’s, Inc. † S 41,210 391,495 Gap, Inc. (The) S 93,281 2,573,623 Home Depot, Inc. (The) 32,543 3,970,571 Lowe’s Cos., Inc. 31,818 2,120,670 Michaels Cos., Inc. (The) † 77,619 1,804,642 Technology hardware, storage, and peripherals (4.2%) Apple, Inc. 103,382 11,737,992 Hewlett Packard Enterprise Co. 150,333 3,377,983 HP, Inc. 170,677 2,473,110 Thrifts and mortgage finance (0.4%) Radian Group, Inc. 131,520 1,787,357 Wireless telecommunication services (0.7%) T-Mobile US, Inc. † 59,108 2,939,442 Total common stocks (cost $391,284,939) Principal CONVERTIBLE BONDS AND NOTES (0.2%) * amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $674,000 $772,151 Total convertible bonds and notes (cost $674,000) Expiration Strike WARRANTS (—%) * † date price Warrants Value Centennial Resource Development, Inc. 10/11/21 $11.50 35,191 $165,398 Total warrants (cost $108,002) Multi-Cap Core Fund23 SHORT-TERM INVESTMENTS (5.9%) * Shares Value Putnam Cash Collateral Pool, LLC 0.74% d 20,913,175 $20,913,175 Putnam Short Term Investment Fund 0.50% L 3,586,095 3,586,095 Total short-term investments (cost $24,499,270) TOTAL INVESTMENTS Total investments (cost $416,566,211) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2016 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $418,242,527. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $7,329, or less than 0.1% of net assets. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 24Multi-Cap Core Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks
